Citation Nr: 9929824	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for stenosis of the lumbar 
spine with status post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


                                                    
INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for stenosis of the lumbar spine with status post 
laminectomy. 

The veteran testified at a Board hearing before the 
undersigned Board Member in April 1999.  He was advised by 
letter in June 1999 that the transcript of that hearing could 
not be located and of his right to another hearing.  The 
veteran responded in July 1999 that he did not want another 
hearing.   


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
current low back disorder and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for stenosis 
of the lumbar spine with status post laminectomy is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110, (West 
1991); 38 C.F.R. § 3.303 (1999).  The preliminary question 
before the Board is whether the veteran has presented a well 
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseases which manifest to a compensable degree 
within one year of service.  38 C.F.R. §§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran contends that he is entitled to service 
connection for a back disorder because, while on active duty 
he served as a tank commander and the cramped space as well 
as vibration while sitting in a small seat caused his current 
back condition.

The veteran's service medical records are silent for any 
complaints or treatment for a back disorder.  

The veteran's original claim for VA compensation benefits was 
received by the RO in October 1945.  He did not indicate a 
back disorder at that time.  A VA compensation examination in 
May 1946 showed no back disability.

Additional post-service private medical records show that the 
veteran was treated by J. George Dakters, M.D. in November 
1995 and Gale A. Hazen, M.D. in December 1995 for a back and 
left leg disorder.  The veteran was admitted to St. Vincent 
Charity Hospital with a diagnosis of severe lumbar canal 
stenosis in March 1996 and underwent a laminectomy.  

There is no medical evidence of a back disorder during 
service or within one year of discharge from service.  In 
fact, there is no medical evidence of any back disorder until 
1995, many years after discharge from service.  Although the 
veteran has a back disorder, the record does not include any 
medical evidence illustrating a nexus between the veteran's 
stenosis of the lumbar spine status post laminectomy and his 
active duty service.  In addition, there is no medical 
evidence of a continuity of symptoms to link the veteran's 
current back disorder to service.  The Board cannot rely 
solely on the veteran's own testimony because evidence of a 
medical nexus cannot be established by lay testimony.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 294-95 (1991).  In the absence of 
competent medical evidence to support the claim of 
entitlement to service connection for stenosis of the lumbar 
spine status post laminectomy, the Board finds that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d. 1483, 1484-1485 (Fed. Cir. 
1997).  That nothwithstanding, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for stenosis of the lumbar 
spine with status post laminectomy is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

